FORM 6-K SECURITIES AND EXCHANGE COMMISSION  Washington D.C. 20549 Report of Foreign Issuer Pursuant to Rule 13a-16 or 15d-16 of  the Securities Exchange Act of 1934 For period endingFebruary 2016 GlaxoSmithKline plc (Name of registrant)  980 Great West Road, Brentford, Middlesex, TW8 9GS (Address of principal executive offices)  Indicate by check mark whether the registrant files or will file annual reports under cover Form 20-F or Form 40-F  Form 20-F x Form 40-F    Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934.  Yes No x GlaxoSmithKline plc Notification of Transactions of Directors, Persons Discharging Managerial Responsibility or Connected Persons Vesting of Conditional Share Awards under the GlaxoSmithKline Performance Share Plan This notification sets out the vesting of awards over Ordinary Shares and American Depositary Shares ('ADS') in GlaxoSmithKline plc, made in 2013 to a Director's Connected Person and awards made in 2013 and 2014 to a Person Discharging Managerial Responsibility (PDMR) Connected Person under the GlaxoSmithKline 2009 Performance Share Plan. The awards were subject to relevant business performance conditions. The three year performance period for the 2013 awards commenced on 1 January 2013 and ended on 31 December 2015. The pro-rated two year performance period for the 2014 award began on 1 January 2014 and ended on 31 December 2015. The table below shows the proportion of these Performance Share Plan conditional awards that vested and lapsed on 12 February 2016. This includes dividends accrued on the awards which vested in the same proportion, subject to performance, as the underlying shares. Name of Director/PDMR Name of Connected Person Awards which have vested Awards which have lapsed Ordinary Shares ADS Ordinary Shares ADS Dr M Slaoui* Dr K Slaoui Mr P Thomson Mrs K Thomson *denotes an Executive Director The Company and the above individuals were advised of these transactions on 15 February 2016. The closing share prices of an Ordinary Share and of an ADS of GlaxoSmithKline plc at the point of vesting on 12 February 2016 were £13.635 and US$39.76. This notification relates to a transaction notified in accordance with Disclosure and Transparency Rule 3.1.4R(1)(c). V A Whyte Company Secretary 15 February 2016 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorised.  GlaxoSmithKline plc (Registrant)  Date:February 15,2016 By:VICTORIA WHYTE VictoriaWhyte Authorised Signatory for and on behalf of GlaxoSmithKline plc
